DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-9, 12-15, 17-26, 29-32, and 43-57 are pending. 

Claim Objections
Claims 1-9, 12-14, and 54 are objected to because of the following informalities: claim 1 recites “based_on” in line 38, where it appears that the underscore is a typo. Appropriate clarification and/or correction is required. 
Claims 13 and 30 are objected to because of the following informalities: for both claims 13 and 30, applicant has labeled the claims as “Currently Amended”; however, so far as examiner can tell, there have been no amendments to the claim language. Appropriate clarification and/or correction is required. For the purposes of examining, claims 13 and 30 were assumed to be the same as claims 13 and 30 of the 01/20/19 claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 12-15, 17-26, 29-32, and 43-57 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1 and Step 2A of the two-step eligibility analysis, independent claims 1, 15, and 32 are directed, respectively, to a method, computer system, and non-transitory computer-readable media. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
However, claims 1, 15, and 32 are rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claims recite: determine estimate data for a particular collision-repair estimate that specifies repair costs due to collision by a particular vehicle and determine… one or more particular procedures based on the one or more particular component identifiers (Claims 1, 15, and 32). 

Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computing components. That is, other than reciting generic computing components nothing in the claim element precludes the steps from practically being performed in the mind. For example, determine estimate data for a particular collision-repair estimate that specifies repair costs and determine… one or more particular procedures based on the one or more particular component identifiers, in the context of this claim and under their broadest reasonable interpretation, cover performance of the limitation in the mind, because a person can draw on their experience judging proper repair costs and procedures for a given vehicle component, either mentally or by hand, via a reference manual. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
 This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, the remaining positively recited elements of the independent claims amount to no more than insignificant extra-solution activity (MPEP 2106.05(g)):
Claims 1, 15, and 32: “transmitting, [by the computing system to a display device], an instruction”; “receiving, [by the computing system], input data”; “instructing the display device to display”; “receiving, [by the computing system], input data”; “providing, [by the computing system to the display device], an output…”
The limitations above encompass activities that the courts have found to be insignificant extra solution activities, e.g.: mere data gathering; selecting a particular data source of type of data to be manipulated; insignificant application; outputting data.
The recited computing elements – claim 1: device, graphical user interfaces, computing system, mapping data, non-transitory computer-readable media, display device, non-transitory data storage device; claim 15: computing system, non-transitory computer-readable media, processor, mapping data, display device; non-transitory data storage device; claim 32: non-transitory computer-readable medium, processor, computing system, mapping data, display device; non-transitory data storage device – are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data, and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. The specification also provides for general-purpose computing elements at para. [0031], [0022], [0041], and [0042].  
While the descriptive elements of the non-positively recited claim elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. (I.e. “for a particular collision-repair estimate that specifies repair costs due to collision by a particular vehicle, wherein the estimate data specifies at least a plurality of part numbers representative of a plurality of vehicle components of the particular vehicle, wherein [the computing system] has access to [mapping data] within [non-transitory computer-readable media] that maps each of a plurality of procedures to one or more respective part numbers used in collision-repair estimates, and wherein each procedure includes information for repair of one or more vehicle components represented by the one or more respective part numbers… after determining the estimate data… that causes [the display device] to display a first graphical user interface, wherein the first graphical user interface includes a visual identifier of the particular collision-repair estimate and an interface control corresponding to the particular collision-repair estimate, and wherein the first graphical user interface does not include the plurality of part numbers… indicative of selection of the interface control corresponding to the particular collision-repair estimate from within the first graphical user interface, and responsively instructing the display device to display a second graphical user interface, wherein the second graphical user interface includes visual indicators representative of the plurality of vehicle components and a plurality of interface controls within the second graphical user interface, and wherein each interface control of the plurality of interface controls corresponds to a particular vehicle component of the plurality of vehicle components; …indicative of selection of one or more interface controls of the plurality of interface controls within the second graphical user interface, wherein visual indicators representative of one or more selected vehicle components from among the plurality of vehicle components are represented by the input data indicative of selection of one or more interface controls of the plurality of interface controls within the second graphical user interface… according to [the mapping data] within [non-transitory computer-readable media]… based on one or more particular component identifiers representative of the one or more selected vehicle components from among the plurality of vehicle components that are represented by the input data indicative of selection of one or more interface controls of the plurality of interface controls within the second graphical user interface… based on the one or more particular procedures and an instruction that causes [the display device] to display a third graphical user interface, wherein the third graphical user interface includes an interface control selectable to cause the output to be printed, transmitted to another device, or saved within a non-transitory data storage device.”
Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
 Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applicant is referred to the Step 2A, Prong 2 analysis above.
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05).
Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination. Dependent claims 2-9, 12-14, 17-26, 29-31, and 43-57 merely add further details of the abstract steps/elements recited in claims 1, 15, and 32 without including a practical application or significantly more than the abstract idea. Therefore, dependent claims 2-9, 12-14, 17-26, 29-31, and 43-57 are also non-statutory subject matter.
Dependent claims 2, 3, 18, 20, and 43-44 are not directed to any additional abstract ideas, but are directed to additional claim elements such as receiving the estimate data, i.e. insignificant extra-solution activity. 
Dependent claims 4, 21, and 45 are not directed to any additional abstract ideas, but are directed to additional claim elements such as mapping data that comprises first and second mapping data, i.e. naming and/or describing the structure of the data.
Dependent claims 5, 22, and 46 are not directed to any additional abstract ideas, but are directed to additional claim elements such as mapping that specifies a component concept, i.e. naming and/or describing the structure of the data.
Dependent claims 6, 23, and 47 are not directed to any additional abstract ideas, but are directed to additional claim elements such as the one or more selected vehicle components comprise first and second vehicle components and identifiers, determining the procedure based on mapping data, i.e. naming and/or describing the structure of the data
Dependent claims 7, 24, and 48 are not directed to any additional abstract ideas, but are directed to additional claim elements such as the component identifiers, i.e. naming and/or describing the structure of data, in addition to receiving input data indicative of the first visual identifier of the first collision-repair estimate, i.e. insignificant extra-solution activity. 
Dependent claims 8, 25, and 49 are not directed to any additional abstract ideas, but are directed to additional claim elements such as instructing the display device to display descriptions of the vehicle components, i.e. insignificant extra-solution activity.
Dependent claims 9, 26, and 50 are not directed to any additional abstract ideas, but is directed to additional claim elements such as instructing the display device to display and receiving input selection data, i.e. insignificant extra-solution activity.
Dependent claims 12, 29, and 51 are not directed to any additional abstract ideas, but are directed to additional claim elements regarding the output, i.e. naming and/or describing the structure of the data. 
Dependent claims 13, 30, and 52 are not directed to any additional abstract ideas, but are directed to additional claim elements related to providing output, i.e. insignificant extra-solution activity.
Dependent claims 14, 31, 53, and 57 are not directed to any additional abstract ideas, but are directed to additional claim elements such as receiving repair information and providing output, i.e. insignificant extra-solution activity.
Dependent claim 17 is not directed to any additional abstract ideas, but is directed to additional claim elements such as a display device, i.e. generic computing elements. 
Dependent claim 19 is not directed to any additional abstract ideas, but is directed to additional claim elements such as the computer-readable medium being the data storage device of the collision-repair entity, i.e. naming and/or describing the structure of the data.
Dependent claims 54 and 55 are not directed to any additional abstract ideas, but are directed to additional claim elements such as output format, i.e. naming and/or describing the structure of the data.
Dependent claim 56 is not directed to any additional abstract ideas, but is directed to additional claim elements such as a display device, i.e. generic computing elements. 
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, “receiving data,” “mapping,” and “displaying” are considered pre- and post-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea or mere outputting or post-processing results from executing the abstract idea. See MPEP 2106.05(g). It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 
Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification at para. [0031], [0022], [0041], and [0042], which readily acknowledge the use of general-purpose components. 
When the dependent claims are considered as a whole, as a combination, the additional elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. See MPEP 2106.05.
In sum, claims 1-9, 12-15, 17-26, 29-32, and 43-57 are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9, 12-15, 17-26, 29-32, and 43-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claims 1, 15, and 32, applicant recites “and wherein the first graphical user interface does not include the plurality of part numbers.” However, there is no support in the specification for this limitation added by amendment. Accordingly, this is new matter not previously disclosed. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7-9, 12-13, 15, 17, 21, 24-26, 29-30, 32, 45, 48-52, 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over Staats (US 20070295800) in view of Williams et al. (US 20120066010).
Claims 1, 15, and 32
Regarding claims 1, 15 and 32, Staats discloses: a method for instructing a device to display multiple graphical user interfaces with one or more interface controls in a particular sequence, the method {method for providing repair information via “graphical user interfaces” with “interface controls”; Figs. 6A-6D illustrate exemplary selection screens usable to provide vehicle information; para. [0077]}; a computing system comprising: a-non-transitory computer-readable media; at least one or more processors; and program instructions stored on the non-transitory computer-readable media and executable by the at least one or more processors to carry out operations {system comprises a software program which may be stored in a memory or “media” and is “executable” by a “processor”; para. [0021]}; a non-transitory computer-readable media medium having stored thereon instructions executable by at least one or more processors to cause a computing system to perform operations comprising {system comprises a software program which may be stored in a memory or “media” and is “executable” by a “processor” to “perform operations”; para. [0021]} comprising:
determining, by a computing system, estimate data for a particular collision-repair estimate that specifies repair costs due to collision by a particular vehicle {“computing system,” defined by parts server 110, a parts/repair server 120, and/or a repair server 130; as seen in Fig. 15, system outputs Total Labor and Parts, i.e. “estimate data that specifies repair cost” associated with a “particular vehicle”; para. [0030], [0087]; note that “collision-repair estimate” and “due to collision” are mere labeling that do not distinguish the claimed method from the prior art}, wherein the estimate data specifies at least a plurality of part numbers representative of a plurality of vehicle components of the particular vehicle {Fig. 8 shows “plurality of part numbers representative of a plurality of vehicle components”; para. [0079]}, wherein the computing system has access to mapping data within non-transitory computer-readable media that maps each of a plurality of procedures to one or more respective part numbers used in collision-repair estimates {various labor component operations, i.e. “plurality of procedures,” are demonstrated in Fig. 12, e.g. Camshaft Gear or Sprocket – R&R (remove and replace), Crankshaft Gear or Sprocket – R&R (remove and replace), Timing Chain – R&R (remove and replace);  these “plurality of procedures” being “mapped” to a part and “part number” depicted in Figs. 8-11; para. [0081], [0082], [0083]; note that this “mapping” relationship is already present on system prior to any user selection: in some embodiments, a database holding the labor information may be installed on any one or more of these systems and may be accessed using any suitable means for retrieving information from a database, i.e. “mapping data” present in system architecture; para. [0035], [0036]}; and wherein each procedure includes information for repair of one or more vehicle components represented by the one or more respective part numbers {system responds to chosen labor operation or “procedure,” e.g.  Timing Chain – R&R (remove and replace), by automatically choosing choose the information on the left side of Fig. 13, this information defining “information for repair,” since it pertains to vehicle repair; thus, the selection of the labor component operation, which are represented by part numbers in Fig. 11, includes “information for repair”; para. [0082], [0083], [0084]};
responsively instructing the display device to display a second graphical user interface, wherein the second graphical user interface includes visual indicators representative of the plurality of vehicle components and a plurality of interface controls within the second graphical user interface, and wherein each interface control of the plurality of interface controls corresponds to a particular vehicle component of the plurality of vehicle components {“second graphical user interface” seen in Fig. 8, which display “visual indicators” via the names of the “vehicle components,” with a checkbox providing for “a plurality of interface controls… each interface control… corresponds to a particular vehicle component”; para. [0079]};
receiving, by the computing system, input data indicative of selection of one or more interface controls of the plurality of interface controls within the second graphical user interface, wherein one or more selected vehicle components from among the plurality of vehicle components are represented by the input data indicative of selection of one or more interface controls of the plurality of interface controls within the second graphical user interface {system receives “input data” upon selection by user, i.e. “interface controls,” within “second graphical user interface” displayed in Fig. 8, where the system associates the “input data” provided by user with “one or more selected vehicle components”; Fig. 10, para. [0081]}; 
responsively determining, by the computing system according to the mapping data within non-transitory computer-readable media, one or more particular procedures based on one or more particular component identifiers representative of the one or more selected vehicle components from among the plurality of vehicle components that are represented by the input data indicative of selection of one or more interface controls of the plurality of interface controls within the second graphical user interface {system “determines… one or more particular procedures” in form of labor associated with “vehicle components… represented by the input data indicative of selection of one or more interface controls… within the second graphical user interface,” where the “component identifiers” are the names of components depicted in Figs. 11, 12; para. [0083]}; and
providing, by the computing system to the display device, an output based on the one or more particular procedures and an instruction that causes the display device to display a third graphical user interface, wherein the third graphical user interface includes an interface control selectable to cause the output to be printed, transmitted to another device, or saved within a non- transitory data storage device {“output based on one or more particular procedures” seen in Fig. 13, which results in “display device to display a third graphical user interface,” where this information can be “saved within… storage” via selection of “View Summary” or “Return to Active Quote”; para. [0084]}.
Staats does not explicitly disclose: after determining the estimate data, transmitting, by the computing system to a display device, an instruction that causes the display device to display a first graphical user interface, wherein the first graphical user interface includes a visual identifier of the particular collision-repair estimate and an interface control corresponding to the particular collision-repair estimate, and wherein the first graphical user interface does not include the plurality of part numbers; receiving, by the computing system, input data indicative of selection of the interface control corresponding to the particular collision-repair estimate from within the first graphical user interface. 
However, Williams teaches a similar system for repair that includes: after determining estimate data, transmitting, by the computing system to a display device, an instruction that causes the display device to display a first graphical user interface, wherein the first graphical user interface includes a visual identifier of a particular collision-repair estimate and an interface control corresponding to the particular collision-repair estimate {“estimate data” in form of list 312 “transmitted… to a display,” where the “graphical user interface… includes a visual identifier of a particular collision repair estimate” in form of status summary 314, which is “selectable,” i.e. an “interface control corresponding to the particular collision repair estimate”; para. [0088], [0090]}, and wherein the first graphical user interface does not include the plurality of part numbers {part numbers not included in Fig. 6}; receiving, by the computing system, input data indicative of selection of the interface control corresponding to the particular collision-repair estimate from within the first graphical user interface {selection of status summary 314, i.e. “interface control,” results in generation of detailed view, i.e. “input data… corresponding to the particular collision-repair estimate from with the first graphical user interface”; para. [0090]}. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the repair estimating, as taught by Staats, to include the estimate selection, as taught by Williams. One of ordinary skill in the art would have been motivated to do so, in order to provide for a summary view that a user can use to quickly and easily determine the status of the vehicle repair {para. [0089] of Williams}. 
Claims 4, 21, and 45
Regarding claims 4, 21, and 45, the combination of Staats and Williams discloses the features of claims 1, 15, and 32, respectively, including: wherein the mapping data comprises first mapping data and second mapping data, wherein the first mapping data maps (i) each of the plurality of procedures to (ii) one or more respective component identifiers used in a repair information system that contains the plurality of procedures {system “mapping data” described in para. [0036] of Staats, which recites: the repair server 130 may be operable to provide labor information based on previously selected part/vehicle information; it’s understood from Figs. 10-13, that a “mapping” relates the “component identifiers” with the “plurality of procedures,” since the user is able to select the L button adjacent to a name or “component identifier” to proceed to the labor component operation, i.e. “plurality of procedures” seen in Fig. 12; para. [0036], [0083], [0084] of Staats}, and wherein the second mapping data further maps (i) the one or more respective component identifiers used in the repair information system to (ii) the one or more respective part numbers used in collision-repair estimates {part number, as seen in Fig. 9, “mapped” to component; para. [0080] of Staats}.

Claims 7, 24, and 48
Regarding claims 7, 24, and 48, the combination of Staats and Williams discloses the features of claims 1, 15, and 32, respectively, including: the particular collision-repair estimate is a first collision-repair estimate, the visual identifier is a first visual identifier of the first collision-repair estimate, the instruction that causes the display device to display the first graphical user interface also causes the display device to display at least a second visual identifier of a second collision-repair estimate, and receiving input data indicative of selection of the interface control corresponding to the particular collision-repair estimate from within the first graphical user interface comprises receiving input data indicative of selection of the first visual identifier of the first collision-repair estimate {“first visual identifier” and “second visual identifier,” defined by displays 440 and 442, seen in Fig. 9, depict plurality of “collision-repair estimates”; para. [0135] of Williams; selection of status summary 314, i.e. “interface control,” results in generation of detailed view, i.e. “input data indicative of selection of the first visual identifier of the first collision-repair estimate”; para. [0090] of Williams}.

Claims 8, 25, and 49
Regarding claims 8, 25, and 49, the combination of Staats and Williams discloses the features of claims 1, 15, and 32, respectively, including: input data indicative of selection of the interface control corresponding to the particular collision-repair estimate from within the first graphical user interface {“collision-repair estimate data” in form of list 312 “transmitted… to a display,” where the “graphical user interface… includes a visual identifier of a particular collision repair estimate” in form of status summary 314, which is “selectable”; para. [0088], [0090] of Williams}; further in response to receiving the input data, the computing system instructing the display device to visually display respective descriptions of the plurality of vehicle components {parts “description” seen in Fig. 8 of Staats}.

Claims 9, 26, and 50
Regarding claims 9, 26, and 50, the combination of Staats and Williams discloses the features of claims 1, 15, and 32, respectively including: determining one or more particular procedures comprises determining at least a first procedure and a second procedure {Fig. 12 displays depicts multiple jobs or “procedures” associated with a component, including “at least a first procedure and second procedure”; where it’s indicated the “procedures” are “determined” by system, since the website displays the job choice every time the labor information is requested/CARRIE S GILKEY/                                                                                                                                                                                                        , i.e. the system “determines” that the jobs or “procedures” are relevant for the user, since such a determination is required prior to displaying; para. [0083] of Staats}, the method further comprises: in response to determining the first procedure and the second procedure, instructing, by the computing system, the display device to display a first visual representation of the first procedure and a second visual representation of the second procedure {“first visual representation” and “second visual representation” defined by unique textual representations in Figs. 11, 12, which “display” labor “procedures”; [0082], [0083] of Staats}; and receiving, by the computing system, input data indicative of selection of one or more of the first visual representation of the first procedure or the second visual representation of the second procedure, wherein the output comprises an output according to the input data indicative of selection of one or more of the first visual representation or the second visual representation {user selects appropriate textual “input data indicative of a selection of one or more of the first visual representation of the first procedure or the second visual representation of the second procedure,” as evidenced by checkboxes in Fig. 13; para. [0084] of Staats}.

Claims 12, 29, and 51
Regarding claims 12, 29, and 51, the combination of Staats and Williams discloses the features of claims 1, 15, and 32, respectively, including: the output includes one or more of: (i) a listing of one or more collision-repair actions to be carried out with respect to at least one of the one or more selected vehicle components, (ii) an indication to replace at least one of the one or more selected vehicle components, (iii) a diagram associated with at least one of the one or more selected vehicle components, (iv) an image associated with at least one of the one or more selected vehicle components, (v) an indication of a respective location in the particular vehicle of at least one of the one or more selected vehicle components, (vi) an indication of a respective relationship between at least one of the one or more selected vehicle components and another vehicle component, (vii) information about operation of at least one of the one or more selected vehicle components, or (viii) information about configuration of at least one of the one or more selected vehicle components {Fig. 9 shows image of selected “component”; para. [0080] of Staats}.
Claims 13, 30, and 52
Regarding claims 13, 30, and 52, the combination of Staats and Williams disclose the features of claims 1, 15, and 32, respectively, including: wherein providing the output comprises one or more of: (i) instructing the display device or another device to visually display the output, (ii) instructing a speaker to emit an audible representation of the output, (iii) instructing a printer to print the output, (iv) storing the output in a data storage device of a collision-repair entity assigned to carry out repairs due to collision by the particular vehicle, or (v) storing the output in a third-party database associated with a third-party estimating system that generated the estimate data {“”visual display” comprising “output” seen in Fig. 13; para. [0084] of Staats}. 

Claim 17
Regarding claim 17, the combination of Staats and Williams discloses the features of claim 15, including: the display device {graphical displays/layouts that may be presented to the user on a display of the computer system 100; para. [0039] of Staats}.

Claims 54 and 55
Regarding claims 54 and 55, the combination of Staats and Williams discloses the features of claims 1 and 15, respectively, including: the output includes one or more from among: an extensible markup language (XML) file, a file with a PDF extension, an image file, or a text file {output “image” seen in Fig. 13; para. [0084] of Staats}. 

Claim 56
Regarding claim 56, the combination of Staats and Williams discloses the features of claim 15, including: the display device includes one or more from among: a smart phone, a tablet device, a wearable computing device, a wireless web-watch, a personal headset device, a personal computer, a laptop computer, or a vehicle repair tool {client computer system 100; para. [0028] of Staats}.

Claims 2-3, 18-20, and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Staats and Williams, further in view of Coard (US 20150012169).

Claims 2-3, 18-20, and 43-44
Regarding claims 2-3, 18-20, and 43-44, the combination of Staats and Williams discloses the features of claims 1, 15, and 32, respectively, but does not disclose: receiving the estimate data from a data storage device of a collision-repair entity assigned to carry out repairs due to collision by the particular vehicle (claims 2, 18, and 43); the non-transitory computer-readable media includes the data storage device of the collision-repair entity (claim 19); determining the estimate data comprises receiving the estimate data from a third-party database associated with a third-party estimating system that generated the estimate data (claims 3, 20, and 44). 
However, Coard teaches a similar system for vehicle repair that includes: receiving the estimate data from a data storage device of a collision-repair entity assigned to carry out repairs due to collision by the particular vehicle {locally stored historical repair data 42 used to modify subsequently calculated confidence levels for the various potential repairs to a like vehicle type with a similarly reported issue; para. [0055]}; the non-transitory computer-readable media includes the data storage device of the collision-repair entity {the historical repair data can be provided as or supplemented by third party data having historical repair data, i.e. “data storage device of the collision-repair entity”; para. [0055]}; determining the estimate data comprises receiving the estimate data from a third-party database associated with a third-party estimating system that generated the estimate data {the historical repair data can be provided as or supplemented by third party data having historical repair data which is preferably provided with regular updates; para. [0055]}. 
It would have been obvious to one of ordinary still in the art before the effective filing date of the invention to modify the vehicle repair estimating, as taught by the combination of Staats and Williams, to include the features of receiving estimate data from both local and third-party data sources as taught by Coard. One would have been motivated to do so, in order to provide for repair estimating that can be processed “offline,” in addition to receiving regular updates from third-party data sources {para. [0055] of Coard}. 

Claims 5-6, 22-23, and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Staats and Williams, further in view of Leos (US 20140279169).

Claims 5, 22, and 46
Regarding claims 5, 22, and 46, the combination of Staats and Williams discloses the features of claims 1, 15, and 32, respectively, including at least one of the first component identifier and the second component identifier is a part number of the one or more respective part numbers used in collision-repair estimates {part numbers seen in Fig. 9; para. [0079] of Staats}, but does not disclose: the mapping data specifies a component concept that associates at least a first component identifier and a second component identifier as being related, and wherein the mapping data maps the component concept to a specific procedure of the plurality of procedures.
However, Leos teaches a similar system for generating repair estimates that includes: the mapping data specifies a component concept that associates at least a first component identifier and a second component identifier as being related, and wherein the mapping data maps the component concept to a specific procedure of the plurality of procedures {various listings of vehicle sections, e.g. Left Rear Door, define “concepts,” with multiple related vehicle component identifiers, where “mapping,” in accordance with its broadest reasonable interpretation, simply describes the informational relationship between component concept and procedures, this being demonstrated by the listing of related parts and procedures under each “component”; Fig. 7, 9; para. [0049] of Leos}. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the vehicle repair estimating, as taught by the combination of Staats and Williams, to include the component concept, as taught by Leos. One of ordinary skill in the art would have been motivated to do so, in order to provide for more proper repairs to improve consumer safety stemming from faulty repairs {para. [0008] of Leos}. 

Claims 6, 23, and 47
Regarding claims 6, 23, and 47, the combination of Staats, Williams, and Leos discloses the features of claims 5, 22, and 46, respectively, including: the one or more selected vehicle components comprise a first selected vehicle component and a second selected vehicle component, the first component identifier is representative of the first selected vehicle component, the second component identifier is representative of the second selected vehicle component {first and second “vehicle components” and names, i.e. first and second “component identifiers,” seen in Fig. 8; para. [0079] of Staats}, wherein determining the one or more particular procedures comprises determining, according to the mapping data, the specific procedure based on the specific procedure being mapped to the component concept that associates the first component identifier with the second component identifier and the output is based on the specific procedure {master server 14, which receives component information, generates a vehicle repair estimate report with repair procedures, this estimate being based on a vehicle section listing, i.e. a “component concept,” the relationship between two items defining a “mapping“ according to its broadest reasonable interpretation; para. [0051], [0054] of Leos}.

Claims 14, 31, 53, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Staats and Williams, further in view of Merg et al. (US 20130317694). 

Claims 14, 31, 53, and 57
Regarding claims 14, 31 and 57, and 53, the combination of Staats and Williams discloses the features of claims 1, 15, and 32, respectively, but does not disclose: receiving, by the computing system from a vehicle repair tool, repair information associated with the particular vehicle, wherein the output includes at least a portion of the repair information as part of the output (claims 14, 31, and 53); the display device includes a vehicle repair tool operable to connect to a vehicle, and the vehicle repair tool is operable to send a vehicle data message to the vehicle and receive a vehicle data message from the vehicle, and optionally, the vehicle message to the vehicle includes a message to request performance of one or more from among: a functional test, a reset procedure, a calibration procedure, a reprogramming procedure, or responding to a request for a parameter that corresponds to a parameter identifier (claim 57). 
However, Merg teaches a similar method and system of providing vehicle repair, with the use of additional tools that includes: receiving, by the computing system from a vehicle repair tool, repair information associated with the particular vehicle {diagnostic information obtained from diagnostic tool 108, which may be connected to the vehicle 102; para. [0023]} and wherein the output includes at least a portion of the repair information as part of the output {diagnostic tool 108 further may be configured to communicate through a transmitter 112 with a computing device 114 to provide vehicle identification or diagnostic information to the computing device 114; para. [0025]}; the display device includes a vehicle repair tool operable to connect to a vehicle, and the vehicle repair tool is operable to send a vehicle data message to the vehicle and receive a vehicle data message from the vehicle, and optionally, the vehicle message to the vehicle includes a message to request performance of one or more from among: a functional test, a reset procedure, a calibration procedure, a reprogramming procedure, or responding to a request for a parameter that corresponds to a parameter identifier {diagnostic tool 108 further may be configured to communicate through a transmitter 112 with a computing device 114 to provide vehicle identification or diagnostic information to the computing device 114, i.e. “operable to send a vehicle data message to the vehicle and receive a vehicle data message from the vehicle,” this operation defining a “functional test”; para. [0025]}. 
It would have been obvious to one of ordinary still in the art before the effective filing date of the invention to modify the vehicle repair estimating, as taught by the combination of Staats and Williams, to include the use of a diagnostic tool as taught by Merg. One would have been motivated to do so, in order to utilize the diagnostic information to retrieve from a repair database the source of the possible component failure {para. [0002] of Merg}.

Response to Arguments
Applicant’s response to the 101 rejection for claim 32 on page 26 of Remarks is noted; the amendment to include “non-transitory” has overcome that particular rejection. Examiner has withdrawn this particular 101 rejection.
However, applicant’s amendments and arguments regarding the 101 rejection of previously presented claims 1-40 (present claims 1-9, 12-15, 17-26, 29-32, and 43-57) are not persuasive, and examiner maintains that the claims are not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.
On page 27 of Remarks, applicant states that the specification provides for a GUI that can assist service technicians servicing or repairing a product, such as a vehicle. Applicant points to the appropriate sections of the specification and highlights “technical improvements” stated in the speciation, as they relate to the “computing system.” While this is helpful for explanation, applicant has not demonstrated that the computer-implemented system relies on anything but generic computing elements. The specification underscores this point, as it describes general-purpose computing elements at para. [0031], [0022], [0041], and [0042]. A rearrangement of generic interface controls, e.g. checkboxes, without some technical improvement to the GUI, does not demonstrate that applicant has overcome 101. In this case, examiner maintains the position that the computing elements are generic; given the other limitations that relate to insignificant extra-solution activity, examiner concludes that the judicial exception is not integrated into a practical application.  Examiner also concludes that the claims do not possess additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.04, 2106.05; also see 2019 PEG Update.
Applicant’s arguments on pages 28-29 of Remarks are helpful in establishing the sequence of operations. However, they are not persuasive in overcoming the 101 rejection, for the points set forth above. Accordingly, examiner maintains the position that claims 1-9, 12-15, 17-26, 29-32, and 43-57 are directed to non-statutory subject matter.
Applicant’s arguments on page 30 of Remarks regarding the 112 rejection are persuasive; accordingly, examiner withdraws this rejection. 
Applicant’s arguments regarding the previous 102 rejection with respect to claims 1-9, 12-15, 17-26, 29-32, and 43-57 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. For the sake of expediency, examiner notes, that Staats demonstrates “start[ing] narrow (e.g., part number) and go[ing] broad (e.g., procedure for a vehicle component represented by a part number),” as described by applicant on page 32 of Remarks. Further, examiner notes that the “collision-repair estimate” displayed in a first graphical user interface is widely known, as demonstrated by Williams. In addition to the motivation provided above, this art shows that it’s common to use summary views in the context of web-based applications, where a user selects the summary view to view additional details. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091.  The examiner can normally be reached on Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        3/2/21

/CARRIE S GILKEY/Primary Examiner, Art Unit 3689